Case 3:20-cv-04352-BRM-TJB Document 24 Filed 04/27/20 Page 1 of 3 PageID: 561




                                                                                 Stephen J. Kastenberg
                                                                                 Tel: 215.864.8122
                                                                                 Fax: 215.864.9751
                                                                                 kastenberg@ballardspahr.com




  April 27, 2020


  By Electronic Filing

  The Honorable Tonianne J. Bongiovanni
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Trenton, NJ 08608

  Re:       Doe v. Princeton, NO. 20-CV-4532

  Dear Judge Bongiovanni:

           Defendant Princeton University attaches, as Exhibits 1–19 to this letter, proposed
  redactions of filings currently under seal—including documents filed by John Doe
  (“Plaintiff”), Princeton University (“Defendant” or the “University”), and Judge Martinotti’s
  April 21, 2020 Opinion.1 Plaintiff and Defendant agree on all proposed redactions attached
  to this letter. As Your Honor will see, the parties have carefully tailored the proposed

  1
      Exhibits 1–19 to this letter are redacted versions of the following: (Exh. 1) Complaint
        (Dkt. No. 1); (Exh. 2) Memorandum of Law submitted in Support of Plaintiff John
        Doe’s Motion for a Temporary Restraining Order (“Motion and Brief”) (Dkt. No. 3);
        (Exh. 3) Defendant Princeton University’s Response in Opposition to Plaintiff John
        Doe’s Motion for a Temporary Restraining Order (“Opposition Brief”) (Dkt. No. 14);
        (Exh. 4) Certification of Christine Gage (Dkt. No. 14); (Exh. 5) Exhibit A to the Gage
        Certification (Dkt. No. 14); (Exh. 6) Exhibit B to the Gage Certification (Dkt. No. 14);
        (Exh. 7) Certification of Regan Crotty (Dkt. No. 14); (Exh. 8) Exhibit C to the Crotty
        Certification (Dkt. No. 14); (Exh. 9) Exhibit D to the Crotty Certification (Dkt. No. 14);
        (Exh. 10) Exhibit E to the Crotty Certification (Dkt. No. 14); (Exh. 11) Exhibit F to the
        Crotty Certification (Dkt. No. 14); (Exh. 12) Exhibit G to the Crotty Certification (Dkt.
        No. 14); (Exh. 13) Exhibit H to the Crotty Certification (Dkt. No. 14); (Exh. 14) Exhibit
        I to the Crotty Certification (Dkt. No. 14); (Exh. 15) Reply Memorandum of Law
        (“Reply Brief”) (Dkt. No. 16); (Ex. 16) Reply Declaration of Christian T. Becker (Dkt.
        No. 15); (Exh. 17) Exhibit B to the Becker Reply Declaration (Dkt. No. 15); (Exh. 18)
        Exhibit C to the Becker Reply Declaration (Dkt. No. 15); and (Exh. 19) Opinion entered
        April 21, 2020 (Dkt. No. 20).



  DMEAST #40858070 v3
Case 3:20-cv-04352-BRM-TJB Document 24 Filed 04/27/20 Page 2 of 3 PageID: 562



  The Honorable Tonianne J. Bongiovanni
  April 27, 2020
  Page 2


  redactions to protect the interests of non-party students who did not choose to be part of this
  lawsuit; the proposed redactions are limited to personally identifiable information to protect
  those students.

          On April 16, 2020, the Court granted Defendant’s Emergency Motion to Seal
  Plaintiff’s Complaint, Motion for injunctive relief, and supporting Brief (Dkt. No. 8). In that
  Order (Dkt. No. 10), Your Honor gave the parties 10 days to submit proposed redactions to
  these documents. Subsequently, the parties stipulated, and Your Honor ordered (Dkt. Nos.
  17, 18), that by the same date (April 27) the parties would provide proposed redactions to the
  University’s Opposition Brief and Plaintiff’s Reply Brief—all of which were filed under
  temporary seal. On April 22, 2020 Judge Brian Martinotti entered an order temporarily
  sealing his April 21, 2020 Order and Opinion (Dkt. Nos. 20, 21, 23).

         For the ease of the Court’s review, the proposed redactions in Exhibits 1–19 are
  shown using highlighting of information proposed to be redacted. If the Court approves the
  proposed redactions, the parties will each file so-redacted versions of its filings, and submit a
  so-redacted version of the Court’s Preliminary Injunction opinion, for filing by the Court.

          The documents filed under Docket Numbers 14–16 and 20 are currently under
  temporary seal only. The parties agree that the unredacted versions of those documents are
  all subject to sealing for the same reasons expressed in the University’s Emergency Motion to
  Seal, which the Court granted, and that any additional Motion to Seal would be largely
  duplicative of that motion. In order to conserve judicial resources, the parties have therefore
  prepared the attached Consent Order sealing Docket Numbers 14-16 and 20 for the Court’s
  consideration. If the Court desires a formal motion to seal these documents, the University
  will prepare and file the same.

         Those documents currently under temporary seal but for which the parties have not
  provided redacted public versions do not contain confidential information, and the parties
  request that the Court unseal the originally filed versions of those documents.2



  2
      Plaintiff’s Motion and Brief to Proceed with the Use of Pseudonyms and for a Protective
         Order (Dkt. No. 2) and Judge Martinotti’s April 21, 2020 Order do not contain
         confidential information and the parties have agreed to their unsealing. In addition,
         Exhibits A and B to the Crotty Certification were originally filed as part of a single PDF
         file including documents with confidential information, but the parties agree they are
         not themselves confidential. Thus, we attach hereto separate versions of these public
         documents as Exhibits 20 and 21, respectively.




                                                   2
Case 3:20-cv-04352-BRM-TJB Document 24 Filed 04/27/20 Page 3 of 3 PageID: 563



  The Honorable Tonianne J. Bongiovanni
  April 27, 2020
  Page 3


          As discussed in Defendant’s Emergency Motion to Seal, the student complainant /
  co-respondent to the underlying Title IX investigation and the other current and former
  students involved in the underlying Title IX investigation – none of whom are parties to this
  lawsuit – have legitimate interests in maintaining their privacy regarding the matters
  discussed in the filings. In addition, the University has an interest in maintaining the
  confidentiality of student claimants and witnesses to Title IX investigations in order to
  encourage the reporting of misconduct and to encourage student cooperation with Title IX
  investigations. If the confidentiality of student participants in those investigations is not
  honored, students may be deterred from reporting or participating in investigations of student
  misconduct.

         The parties are available at the Court’s convenience, should the Court have any
  questions or concerns about the parties’ agreed upon, proposed redactions.

         Thank you for your courtesy and consideration.


  Respectfully submitted,

  /s/ Stephen J. Kastenberg

  Stephen J. Kastenberg




                                                3
